DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 11/01/2021.  Claims 1-2, 7-8, 10-11, 16-17, 19-20, 22-23 have been amended.  Claims 1-24 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “mapping, …, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories based at least in part on the selected configuration” lines 12-14.  The limitation of the mapping of 
Claims 10, and 19 recite limitation similar to limitation in claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaks (US 2018/0373753) .
With respect to claim 1, Flaks discloses a method, comprising: 
annotating, using a question templates, a dataset with a plurality of attributes in a plurality of 5predefined categories
(Flaks: para.[0021]: the data source 112 and 112 having the ontological model which describes objects, attribute and their relations, para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, and the ontological model 201 (≈ predefine categories) comprises objects/entities and their attributes (≈ attributes)); 

(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions (≈ question templates), [0042]-[0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category", "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates therewith a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates) generated); 
receiving a question including: a question template selected from the plurality of 10 question templates, wherein the question template comprises one or more configurable portion; and a selected configurable portion for the one or more configurable portions
(Flaks: para.[0032]: the natural language question 310 may be "What was the dependency of conversion rate on device category last month?" [0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “dependency of <metric> by <dimension>”, recognizes entities/attributes (e.g. conversion rate, device category ≈ selected configuration) and other semantic constructions, included in the natural language question 310); and 
mapping, using the processor, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories based at least in part on the selected configuration
(Flaks: para.[0018], [0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic constructions (templates), included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database of previously-generated semantic query to determine the previously-generated semantic query that most closely matches the natural language question 310 received from the system user 109, because the natural language question has attributes and semantic query has attributes, so there is a mapping/comparing the attributes in the natural language question with the attributes in the semantic query, wherein the attributes in the semantic query are in the ontology model 201) ; and

(Flaks: para.[0044]: basing on the mapping/comparing the attributes in the natural language query to the attributes in the semantic query to have the SQL query for retrieving data from source 112 and 113).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches annotating further includes: associating a first portion of the plurality of attributes with dimensions of the dataset; and associating a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Flaks teaches the plurality of pre-defined categories includes 20semantics, relations, properties and mathematics (Flaks: fig.5, para.[0039], [0042]: different ontological models or different business domains comprise session, combination of attributes, business, revenue/metric).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Flaks teaches the first portion of the plurality of attributes include explanation-only, explain-by-subset and responsibility for the properties, dimensional type for the semantics and hierarchical relationship for the relations; and  25wherein the (Flaks: fig.5, para.[0030], [0042]: attributes are descriptive properties of the entities, which can be a quantitative measurement or dimension, attributes can be aggregates (i.e., a combination of multiple attributes),  connections describe types of interrelationships between entities, user 501, geo 502, device 506, session 520, traffic source 524, product 540, page 550, event 560, transaction 570, promotion 580, and social 590) .  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the providing the plurality of question templates includes: receiving a plurality of best-practices; determining the at least one query based on the plurality of best practices and the splurality of attributes (Flaks: para.[0031]:  the query generated using all possible combination of attributes).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the annotating further includes: querying the dataset to determine a plurality of characteristics for a portion of the dataset; and 10mapping a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model 101 describes objects, their properties and attributes, and how .  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the annotating further includes: receiving a correspondence between at least a portion of the plurality of attributes and a 15portion of the dataset (Flaks: para.[0039]:  Various entities of the ontological model 500 include one or more attributes associated therewith).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches providing, using the processor, at least one query for the dataset, the at least one query being based on at least one pattern and the at least one attribute; and 20providing, using the processor, the response to the question based on the at least one query (Flaks: para. [0018],[0023]: a separate SQL query for each semantic query generated, the generated response can also be formatted or structured in natural language understandable or recognizable by the system user 109).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions).  
 With respect to claim 10, Flaks discloses a system, comprising: a processor configured to: 
annotate a dataset with a plurality of attributes in a plurality of predefined categories
(Flaks: para.[0021]: the data source 112 and 112 having the ontological model which describes objects, attribute and their relations, para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, and the ontological model 201 (≈ predefine categories) comprises objects/entities and their attributes (≈ attributes)); 
providing a plurality of question templates based on the plurality of attributes,  wherein each question template of the plurality of question templates corresponds to at least one query for the dataset
(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions (≈ question templates), [0042]-[0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category", "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates therewith a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates) generated); 
receiving a question including: a question template selected from the plurality of 10 question templates, wherein the question template comprises one or more configurable portion; and a selected configurable portion for the one or more configurable portions
(Flaks: para.[0032]: the natural language question 310 may be "What was the dependency of conversion rate on device category last month?" [0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “dependency of <metric> by <dimension>”, “trendline of <metric> by <dimension>”, “distribution of <metric> by <dimension>”, para.[0043]: the <metric>, <dimension>” are attributes (≈ configurable portions), para.[0033] : the semantic query search processing logic 108 recognizes entities/attributes (e.g. conversion rate, device category ≈ selected configuration) and other semantic constructions, included in the natural language question 310); and 
mapping the question to at least one attribute of the plurality of attributes in the plurality of predefined categories based at least in part on the selected configuration
(Flaks: para.[0018], [0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic constructions (templates), included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database matches the natural language question 310 received from the system user 109, because the natural language question has attributes and semantic query has attributes, so there is a mapping/comparing the attributes in the natural language question with the attributes in the semantic query, wherein the attributes in the semantic query are in the ontology model 201) ; and
determining a response to the question, wherein determining the response to the question comprises interrogating the dataset based at least in part on the mapping
(Flaks: para.[0044]: basing on the mapping/comparing the attributes in the natural language query to the attributes in the semantic query to have the SQL query for retrieving data from source 112 and 113); and 
a memory coupled to the processor and configured to provide the processor with instructions.  
10 Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches to annotate the dataset, the process is further configured to: associate a first portion of the plurality of attributes with dimensions of the dataset; and associate a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
 Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Flaks teaches the plurality of pre-defined categories includes semantics, relations, properties and mathematics (Flaks: fig.5, para.[0039], [0042]: different ontological models or different business domains comprise session, combination of attributes, business, revenue/metric).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Flaks teaches the first portion of the plurality of attributes includes explanation-only, explain-by-subset and responsibility for the properties, dimensional type for 20the semantics and hierarchical relationship for the relations; and wherein the second portion of the attributes includes suitable-for-leaderboard, expression, sentiment and dimension-limitation for the properties, measure type for the semantics, symmetricity and additivity for the mathematics and measure-relationship for the relations (Flaks: fig.5, para.[0030], [0042]: attributes are descriptive properties of the entities, which can be a quantitative measurement or dimension, attributes can be aggregates (i.e., a combination of multiple attributes),  connections describe types of interrelationships between entities, user 501, geo 502, device 506, session 520, traffic source 524, product 540, page 550, event 560, transaction 570, promotion 580, and social 590).  
25 Claim 14 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches provide the plurality of question templates the processor is (Flaks: para.[0031]:  the query generated using all possible combination of attributes).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches annotate the dataset, the processor is further configured to: query the dataset to determine a plurality of characteristics for a portion of the dataset; and 5map a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model 101 describes objects, their properties and attributes, and how they are connected to each other, and can be set up specifically for a particular project or a project can use a universal ontological model 101 that contains information about data commonly used in a certain domain).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches annotate the dataset, the process is further configured to:  10receive a correspondence between at least a portion of the plurality of attributes and a portion of the dataset (Flaks: para.[0039]:  Various entities of the ontological model 500 include one or more attributes associated therewith).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches the processor is further configured to: provide at least one query for the dataset, the at least one query being based on at isleast one pattern and the (Flaks: para. [0018],[0023]: a separate SQL query for each semantic query generated, the generated response can also be formatted or structured in natural language understandable or recognizable by the system user 109).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions).  
With respect to claim 19, Flaks discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for 
annotating, using a processor, a dataset with a plurality of attributes in a plurality of predefined categories
(Flaks: para.[0021]: the data source 112 and 112 having the ontological model which describes objects, attribute and their relations, para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, and the ontological model 201 (≈ predefine categories) comprises objects/entities and their attributes (≈ attributes)); 

(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions (≈ question templates), [0042]-[0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category", "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates therewith a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates) generated); 
receiving a question including: a question template selected from the plurality of 10 question templates, wherein the question template comprises one or more configurable portion; and a selected configurable portion for the one or more configurable portions
(Flaks: para.[0032]: the natural language question 310 may be "What was the dependency of conversion rate on device category last month?" [0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “dependency of <metric> by <dimension>”, recognizes entities/attributes (e.g. conversion rate, device category ≈ selected configuration) and other semantic constructions, included in the natural language question 310); and 
mapping, using the processor, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories based at least in part on the selected configuration
(Flaks: para.[0018], [0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic constructions (templates), included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database of previously-generated semantic query to determine the previously-generated semantic query that most closely matches the natural language question 310 received from the system user mapping/comparing the attributes in the natural language question with the attributes in the semantic query, wherein the attributes in the semantic query are in the ontology model 201) ; and
determining a response to the question, wherein determining the response to the question comprises interrogating the dataset based at least in part on the mapping
(Flaks: para.[0044]: basing on the mapping/comparing the attributes in the natural language query to the attributes in the semantic query to have the SQL query for retrieving data from source 112 and 113). 
Claim 20 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches annotating further includes: associating a first portion of the plurality of attributes with dimensions of the dataset; and associating a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
Claim 21 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the annotating further includes: 10 querying the dataset to determine a plurality of characteristics for a portion of the dataset; and mapping a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model .  
Claim 22 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the annotating further includes: receiving a correspondence between at least a portion of the plurality of attributes and a portion of the dataset (Flaks: para.[0039]:  Various entities of the ontological model 500 include one or more attributes associated therewith).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches providing at least one query for the dataset, the at least one query being based on at least one pattern and the at least one attribute; and providing the response to the question based on the at least one query (Flaks: para. [0018],[0023]: a separate SQL query for each semantic query generated, the generated response can also be formatted or structured in natural language understandable or recognizable by the system user 109).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological .

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Kuchmann-Beauger (US 2013/0262501) discloses receiving a request for information, and parsing the request. A graph representing syntactic structure of the request is generated based on the parsed request. The graph is enriched based on the parsed request with a semantic annotation of a business entity defined in a semantic layer of data sources (170). The parsed request is matched to one of a set of patterns of features in the request. A technical query associated with the pattern is processed to retrieve data relevant to the request from the sources. Answer to the request is generated based on the retrieved data.

Response to Argument
The claims have been amended to overcome the 35 U.S.C. 112(b) rejection and the 35 U.S.C. 101 rejection.  The  35 U.S.C. 101 rejection is withdrawn in view of the amendment.  However, the 35 U.S.C. 112(b) rejection is maintained (see the rejection supra). 
Applicant only states the refence fails to teach “receiving a question including: a question template selected from the plurality of 10 question templates, wherein the question template comprises one or more configurable portion; and a selected configurable portion for the one or more configurable portions; and mapping, using the processor, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories based at least in part on the selected configuration ; and determining a response to the question, wherein determining the response to the question comprises interrogating the dataset based at least in part on the mapping”.  Applicant does not provide any reason or/and any particular limitations that Flaks does not disclose,  so the examiner could not address the problem. 
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/04/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162